     Case 2:20-cv-05568-JEM Document 18 Filed 03/04/21 Page 1 of 1 Page ID #:1979


                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     LUCIA MADRIGAL,                            )    Case No. CV 20-05568-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                              Defendant.      )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Affirming Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
21   AFFIRMED and this action is dismissed with prejudice.
22

23   DATED: March 4, 2021                                  /s/ John E. McDermott
                                                          JOHN E. MCDERMOTT
24                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28
